EXHIBIT 10.49
Employment Agreement
This Employment Agreement (this “Agreement”) is made and entered into as of the
7th day of September, 2010 between ViewCast.com, Inc. (the “Employer”), a
corporation, and Adrian Giuhat (the “Executive”), residing at 2816 Fenwick Lane,
Plano, TX 75093. Where not otherwise defined herein, capitalized terms used
herein have the meanings set forth in Section 9.1 of this Agreement.
WHEREAS, the Employer has employed the Executive in an executive capacity, as
its Senior Vice President — Product Development and Chief Technical Officer on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, the Employer and Executive hereby agree as follows:
1. Effective Date: Term.
1.1 This Agreement shall be effective as of September 6, 2010 (the “Effective
Date”).
1.2 The Employer employs the Executive, and the Executive accepts such
employment, for an eighteen (18) month period commencing on the Effective Date
(the “Initial Term”).
1.3 The Term of the Executive’s employment under this Agreement shall be
automatically renewed for additional one (1)-year terms (each a “Renewal Term”)
upon the expiration of the Initial Term or any Renewal Term until (i) notice to
the Executive given by the Employer that it has elected to discontinue the
extensions; or (ii) notice by the Executive to the Employer that she has elected
to discontinue the extensions. On the date on which such a notice is deemed
given, the Renewal Term shall be converted to a fixed period of one (1) year
ending on the day before the first (1st) anniversary of such date. The “Term” of
the Agreement shall refer to both the Initial Term and any Renewal Term. If the
Term of the Agreement ends and the Executive remains in the employ of the
Employer, she shall be an “at-will” employee and shall not receive any payments
hereunder, but shall remain subject to the restrictions in this Agreement that
survive the Term of the Agreement.

 

 



--------------------------------------------------------------------------------



 



1.4 This Agreement may be terminated prior to the expiration of the Initial Term
or any Renewal Term as provided in Section 4 of this Agreement.
2. Position and Duties.
2.1 During the Term of this Agreement, the Employer shall employ the Executive
to serve as its Senior Vice President — Product Development and Chief Technical
Officer. The Executive shall perform such executive, administrative and
operational duties customary for executives in such capacity or as may be
assigned to the Executive from time to time by the Board of Directors.
2.2 Executive agrees to serve the Employer faithfully and to the best of the
Executive’s ability and to devote substantially all of the Executive’s business
time, attention and efforts to the interests and business of the Employer and
its Subsidiaries.
2.3 The Executive agrees at all times to perform all his duties in accordance
with applicable laws, rules and regulations and the policies and procedures of
the Employer applicable to senior executives in effect from time to time.
3. Compensation, Benefits and Expenses.
3.1 Salary. During the period from the Effective Date through the Term of this
Agreement, the Employer shall pay to Executive base salary at an annual rate as
of the Restatement Date of $185,000 (such rate of salary, as increased from time
to time, the “Base Salary Amount”), in equal installments pursuant to the
Employer’s standard payroll policies and subject to such withholding or
deductions as may be mutually agreed between the Employer and the Executive or
required by law. Employer may grant salary increases in such amount and at such
times as determined by the Board of Directors subsequent to the Initial Term,
but shall not unilaterally decrease such amount.

 

 



--------------------------------------------------------------------------------



 



3.2 Incentive Compensation. In addition to the salary set forth in Section 3.1,
Executive, at Employer’s discretion, may earn incentive compensation during the
Term in an annual amount up to thirty (30) % of the Base Salary Amount at one
hundred percent (100%) achievement, increasing in a linear fashion for
performance in excess of one hundred percent (100%), with no limit. Incentive
compensation is based fifty percent (50%) on meeting profitability goals and
fifty percent (50%) on meeting revenue growth targets and such other criteria as
determined by the Board of Directors (see attached Executive Incentive
Compensation Plan). Employer may grant additional incentive increases in such
amounts and based on such criteria as determined by the Board of Directors.
Payment of any bonus or incentive compensation shall be made in accordance with
the Employer’s standard or established payroll policies and shall be subject to
such withholding or deductions as may be mutually agreed between the Employer
and the Executive or required by law.
3.3 Fringe Benefits. During the Term of the Agreement, Executive shall be
entitled to participate in Employer’s plans for the welfare and benefit of its
employees available to senior executive officers generally to the extent
Executive satisfies the requirements provided in such plans with respect to the
position, tenure, salary, health and other qualifications for participation.
Executive will be entitled to four (4) weeks annual vacation; no more than two
(2) consecutive weeks may be taken at any given time in each fiscal year. A
maximum of forty (40) hours accrued vacation may be carried over from one year
to the next.
3.4 Expenses. During the Term of this Agreement, the Employer authorizes
Executive to incur reasonable and necessary out-of-pocket business expenses in
the course of performing his duties and rendering services hereunder in
accordance with Employer’s policies with respect thereto, and the Employer shall
reimburse Executive for all such expenses, provided (i) such expenses and the
purpose for which they were incurred are in accordance with Employer’s policies,
and (ii) the Executive timely submits to the Employer expense reports and
substantiation of the expenses in accordance with Employer’s policies. All such
expenses shall be paid, at the latest, by the end of the taxable year after the
year incurred.

 

 



--------------------------------------------------------------------------------



 



3.5 Options. Employer shall make annual stock option grants to Executive as
appropriate and as authorized by the Board of Directors of the Employer.
It is expressly understood that all previously granted and future options shall
accelerate and immediately vest upon a Change in Control as defined herein.
4. Termination.
4.1 Termination. The Executive’s employment by Employer shall terminate on the
earliest Date of Termination upon the occurrence of one (1) of the following
events:
4.1.1 the Executive’s death;
4.1.2 the Executive is determined to be “permanently disabled” as defined under
the disability insurance policy covering the Executive;
4.1.3 termination of Executive by Employer for “Cause”;
4.1.4 termination of employment, as defined in Treasury
Regulation Section 1.409A-1(h)(1)(ii), by Executive upon sixty (60) days written
notice to Employer; or
4.1.5 termination of Executive by Employer without Cause upon written notice to
Executive or termination by Executive for Good Reason;
4.1.6 the Executive’s employment hereunder is terminated by the Employer or its
successor (other than pursuant to Section 4.1.3 above) after a Change of
Control.
4.2 Time of Termination. Executive’s employment with Employer (including all
positions held with Employer or its Subsidiaries or affiliates) shall terminate
immediately upon the Date of Termination without further action by Employer.

 

 



--------------------------------------------------------------------------------



 



4.3 Effect of Termination of Employment.
(a) Termination Due to Death. In the event the Executive’s employment is
terminated due to his death, his estate or designated beneficiaries shall be
entitled to the following:

  (i)   any amounts payable on death pursuant to any plans or policies of
Employer;     (ii)   earned but unpaid Base Salary (including, without
limitation, salary and all other items which constitute wages under applicable
law) as of the date of his termination of employment (payable at the time
required by law but no later than 30 days after termination of employment), as
well as any unpaid reimbursements under section 3.4 and any payments due under
any employee benefit plan under the terms and at the time payable under such
plans (such payments and benefits, the “Standard Entitlements.”) .; and

(b) Termination Due to Disability. In the event the Executive’s employment is
terminated due to his permanent or total disability, Executive or his legal
representative shall be entitled to the following:

  (i)   any amounts payable on disability pursuant to any plans or policies of
Employer; and     (ii)   the Standard Entitlements.

(c) Termination for Cause. In the event Executive’s employment is terminated by
Employer for Cause, Executive shall receive the Standard Entitlements.

 

 



--------------------------------------------------------------------------------



 



(d) Termination Without Cause or for Good Reason. In the event the Executive’s
employment is terminated by Employer without Cause (other than by death or
disability) or by Executive for Good Reason, Executive shall be entitled to the
following:

  (i)   the Standard Entitlements;

  (ii)   a lump sum amount equal to the Base Salary Amount in effect on the Date
of Termination (or if the Executive has voluntarily agreed to reduce Base Salary
during the Term, the highest rate of Base Salary Amount during the Term) that
would be payable for a period of six (6) months, with such amount payable in
lump sum in accordance with Employer’s standard payroll periods and policies;  
  (iii)   an additional amount equal to the Base Salary Amount in effect on the
Date of Termination (or if the Executive has voluntarily agreed to reduce Base
Salary during the Term, the highest rate of Base Salary Amount during the Term)
that would be payable for a period of six (6) months, with such amount payable
in accordance with Employer’s standard payroll periods and policies with the
first such payment being made upon the six (6) month anniversary of the
Executive’s termination of employment;     (iv)   reimbursement for six
(6) months of COBRA premiums paid by Executive; and     (v)   payment of any
bonus under a quarterly or annual bonus plan of the Employer, all of the
requirements of which, other than employment by the Employer on the date of
payment, have been met. Such bonus payment shall be paid at the time otherwise
payable by the Employer if the Executive had remained in the employ of the
Employer unless required to be paid earlier under section 4.3(f).

 

 



--------------------------------------------------------------------------------



 



(e) Termination upon Change of Control. If Executive’s employment hereunder is
terminated by the Employer or its successor (other than pursuant to
Section 4.1.3 above) after a Change of Control, Executive shall be entitled to
the following:

  (i)   the Standard Entitlements;     (ii)   a lump sum amount equal to the
Base Salary Amount in effect on the Date of Termination (or if the Executive has
voluntarily agreed to reduce Base Salary during the Term, the highest rate of
Base Salary Amount during the Term) that would be payable for a period of six
(6) months, with such amount payable in lump sum in accordance with Employer’s
standard payroll periods and policies;     (iii)   an additional amount equal to
the Base Salary Amount in effect on the Date of Termination (or if the Executive
has voluntarily agreed to reduce Base Salary during the Term, the highest rate
of Base Salary Amount during the Term) that would be payable for a period of six
(6) months, with such amount payable in accordance with Employer’s standard
payroll periods and policies with the first such payment being made on the
Executive’s six (6) month anniversary of the Executive’s termination of
employment; and     (iv)   payment of any bonus under a quarterly or annual
bonus plan of the Employer, all of the requirements of which, other than
employment by the Employer on the date of payment, have been met. Such bonus
payment shall be paid at the time otherwise payable by the Employer if the
Executive had remained in the employ of the Employer unless required to be paid
earlier under section 4.3(f).

(f) The payments described in Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d)(i),
4.3(d)(ii), 4.3(d)(iii), 4.3(e)(i) and 4.3(e)(ii) shall be made no later than 2
1/2 months following the end of the taxable year of the Executive or the
Employer, whichever is longer, in which the termination event occurs. To that
end, the Executive and the Employer agree that the termination benefits
described in this section 4.3 are intended to be exempt from Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
or pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable
benefits.

 

 



--------------------------------------------------------------------------------



 



5. Confidentiality.
5.1 Confidential Information in General. The Executive has and will have access
to and participate in the development of or be acquainted with confidential or
proprietary information and trade secrets related to the business of Employer,
its Subsidiaries and affiliates (the “Companies”), including but not limited to
(i) business plans, operating plans, marketing plans, bid strategies, bid
proposals, financial reports, operating data, budgets, wage and salary rates,
pricing strategies and information, terms of agreements with suppliers or
customers and others, customer lists, formulas, patents, devices, software
programs, reports, correspondence, tapes, discs, tangible property and
specifications owned by or used in Employer’s business, operating strengths and
weaknesses of the Companies’ officers, directors, employees, agents, suppliers
and customers, (ii) information pertaining to future developments such as, but
not limited to research and development, future marketing, distribution,
delivery or merchandising plans or ideas and potential new distribution for
business locations, and (iii) other tangible and intangible property, which are
used in the business and operation of the Companies but not made publicly
available (the “Confidential Information”).
5.2 Assignment. The Executive hereby assigns to Employer, in consideration of
his employment, all Confidential Information in the possession of Executive at
any time during the term of this Agreement, whether or not made or conceived
during working hours, alone or with others, which relates, directly or
indirectly, to businesses or proposed businesses of the Companies, and Executive
agrees that all such Confidential Information shall be the exclusive property of
the Companies. The Executive shall establish and maintain written records of all
such Confidential Information with respect to the inventions or similar
intellectual property for the benefits of the Companies and shall execute and
deliver to the Companies any specific assignments or other documents appropriate
to vest title in such Confidential Information in the Companies or to obtain for
the Companies legal protection for such Confidential Information.

 

 



--------------------------------------------------------------------------------



 



5.3 Non-Disclosure. The Executive shall not disclose, use or make known for his
or another’s benefit any Confidential Information of the Companies or use such
Confidential Information in any way except in the best interests of the
Companies in the performance of Executive’s duties under this Agreement.
5.4 Continuing Obligations. The obligations of Executive under this Section 5
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement for a period of twelve (12) months.
6. Return of Employer’s Property.
Immediately upon termination of the Executive’s employment with the Employer,
the Executive shall deliver to the Employer all Confidential Information,
documents, correspondence, notebooks, reports, computer programs, names of
full-time and part time employees and consultants, and all other materials and
copies thereof (including computer discs and other electronic media) relating in
any way to the business of the Employer in any way obtained by the Executive
during the periods of this employment with the Employer. Immediately upon
termination of the Executive’s employment with the Employer, the Executive shall
deliver to the Employer all tangible property of Employer in the possession of
Executive, including without limitation, telephones, facsimile machines,
computers, leased automobiles and credit cards. The obligations of Executive
under this Section 6 shall survive the termination of Executive’s employment and
the expiration for termination of this Agreement.

 

 



--------------------------------------------------------------------------------



 



7. Non-Competition and Non-Solicitation.
7.1 Non-Compete. For a period of twelve (12) months following the termination of
Executive’s employment by Employer (the “Non-competition Period”), the Executive
will not, directly or indirectly, without the written consent of the Board of
Directors, own, manage, operate, control, be employed by, consult with or
participate in or be connected with any entity owning or having financial
interest in, whether direct or indirect, a business entity which is in the same
line or lines of business as the Employer or its Subsidiaries. For purposes of
this Section 7.1, each of the following activities, without limitation, shall be
deemed to constitute proscribed activities during the Non-competition Period: to
engage in, work with, have an interest in (other than interests of less than one
(1) % in companies with securities traded on a nationally recognized stock
exchange or interdealer quotation system), advise, consult, manage, operate,
lend money to (other than interests of less than (one) 1 % in companies traded
on a nationally recognized stock exchange or interdealer quotation system),
guarantee the debts or obligations of, or permit one’s name or any part thereof
to be used in connection with an enterprise or endeavor, either individually, in
partnership or in conjunction with any person or persons, firm, association,
company or corporation, whether as principal, director, agent, shareholder,
partner, employee, consultant or in any other manner whatsoever. For purposes of
this Agreement, an “indirect” interest is presumed to exist if an interest is
held by a spouse, parent or child, in addition to any other forms of indirect or
beneficial interest.
7.2 Non-Solicitation. During the Non-competition Period, the Executive will not,
directly or indirectly, solicit for employment, or advise or recommend any
person to employ or solicit for employment, any person Executive knows to be an
employee of the Employer or any of its Subsidiaries.
7.3 Continuing Obligations. The obligations of Executive under this Section 7
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement throughout the Non-competition Period.

 

 



--------------------------------------------------------------------------------



 



8. Remedies.
8.1 In the event of any breach or threatened breach, the parties to this
Agreement may seek to compel specific performance of the terms of this Agreement
through arbitration in accordance with the provisions of paragraph 9.2 of this
Agreement.
9. Miscellaneous.
9.1 Certain Definitions.
“Cause” shall mean: (i) the Executive is charged with fraud, embezzlement, theft
or other criminal conduct, (ii) dishonesty, disloyalty, insubordination or gross
negligence in the performance of duties, (iii) failure of the Executive to obey
the reasonable and lawful orders of a majority of the Board of Directors of the
Employer, which orders were consistent with the duties of the Executive under
this Agreement, after the Executive had been given written notice of such
failure and not less than thirty (30) days to correct the misconduct;
(iv) failure to provide requested information, or (v) any act of fraud or
serious moral turpitude.
“Change of Control” shall mean the occurrence of any one (1) of the following
events:

  (i)   the acquisition of all or substantially all of Employer’s operating
assets (on a consolidated basis) or approval by the Board of Directors of
Employer of a dissolution or complete liquidation of the Employer;     (ii)  
the Employer combines with another company and is the surviving corporation but
immediately after the combination, the persons who were the shareholders of the
Employer immediately prior to the combination beneficially own (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (“Exchange Act”)) fifty (50) % or less of all outstanding securities
including vested options granted under the plans of the combined entity;

 

 



--------------------------------------------------------------------------------



 



  (iii)   the acquisition of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25% or more of the outstanding
securities of the Employer entitled to vote generally in the election of
directors by any person or any persons acting in concert; or     (iv)   the
occurrence of any event if, immediately following such event, at least 50% of
the members of the Board of Directors of the Employer do not belong to any of
the following groups:

  (A)   individuals who were members of the Board of Directors of the Employer
on the Effective Date; or     (B)   individuals who first became members of the
Board of Directors of the Employer after the Effective Date either:

  (1)   upon election to serve as a member of the Board of Directors of the
Employer by affirmative vote of three-quarters of the members of such board, or
of a nominating committee thereof, in office at the time of such first election;
or     (2)   upon election by the shareholders of the Board of Directors of the
Employer to serve as a member of such board, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of Directors
of the Employer, or of a nominating committee thereof, in office at the time of
such first nomination;

 

 



--------------------------------------------------------------------------------



 



provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of Directors of the Employer; or
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Employer or any
subsidiary of the Employer, by the Employer or any subsidiary of the Employer,
or by any employee benefit plan maintained by the Employer or any subsidiary of
the Employer. For purposes of this definition of “Change of Control,” the term
“person” shall have the meaning assigned to it under sections 13(d)(3) or
14(d)(2) of the Exchange Act.
“Good Reason” shall mean a significant change in the nature and scope of the
authority, powers, functions, benefits or duties attached to the position of
President and Chief Executive Officer of the Employer as held by Executive as of
the Effective Date.
“Date of Termination” shall mean:

  (i)   if employment terminates because of Executive’s death, the date of
death;     (ii)   if employment terminates because of permanent or total
disability, the date of determination that Executive is so disabled as described
in Section 4.1.2 of this Agreement; and     (iii)   if employment terminates for
reasons other than set forth in (i) and (ii) above, the effective date the
Executive’s employment is terminated by the Employer, the Employer’s successor
or the Executive resigns from employment.

“Subsidiary” shall mean any entity in which Employer, directly or indirectly,
owns fifty (50) % or more of the voting securities or otherwise controls the
ability to elect a majority of the governing board.

 

 



--------------------------------------------------------------------------------



 



9.2 Dispute Resolution. Any disputes arising under or in connection with this
Agreement shall be subject to arbitration in accordance with rules and
procedures of the American Arbitration Association (“AAA”) with such changes as
the parties may agree. The appointment of an arbitrator shall be in accordance
with AAA rules and procedures and the arbitrator’s determination shall be
binding on the parties. Neither party may commence any legal action or
proceeding under this Agreement, other than to enforce this provision, except
that Employer may seek judicial intervention for the purpose of obtaining
injunctive relief to enforce Executive’s obligations under paragraphs 5, 6, and
7, which shall specifically survive the termination of this Agreement. Costs of
arbitration, including, without limitation, costs of investigations, fees and
expenses of the arbitrator and attorneys shall be borne by the party incurring
same.
9.3 Notices. Any notices under this Agreement shall be in writing and shall be
given by personal delivery, by local courier service, by certified or registered
letter, return receipt requested, or by a nationally recognized overnight
delivery service; and shall be deemed given when delivered in person or by local
courier or upon actual receipt of the facsimile or certified or registered
letter, or on the business day next following delivery to a nationally
recognized overnight delivery service at the addresses set forth below of this
Agreement or to such other address or addresses as either party shall have
specified in writing to the other party hereto.
If to the Employer:
ViewCast.com, Inc.
3701 West Plano Parkway, Suite 300
Plano, TX 75075
If to Executive:
Adrian Giuhat
2816 Fenwick Lane
Plano, TX 75093

 

 



--------------------------------------------------------------------------------



 



9.4 GOVERNING LAW. ALL QUESTIONS PERTAINING TO THE VALIDITY, CONSTRUCTION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND BE GOVERNED BY, THE LAWS OF THE STATE OF TEXAS.
9.5 Entire Agreement; Amendment or Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the matters contained
herein. No modification or amendment of any of the provisions of such agreements
shall be effective unless in writing and signed by the Executive and Employer.
No failure to exercise any right or remedy hereunder shall operate as a waiver
thereof. No term or condition of this Agreement shall be deemed to have been
waived, nor shall a party be estopped from enforcing any provision of this
Agreement, except by a statement in writing signed by the Executive or Employer,
whichever party against whom such waiver or estoppel is sought. If any provision
of this Agreement is found to be unreasonably broad, it shall nevertheless be
enforceable to the extent reasonably necessary to protect the Employer and to
the greatest extent permitted by law. If any provision of this Agreement is
determined to be invalid or unenforceable, such provision shall be reformed to
the extent necessary to make it valid or enforceable and to carry out the
interest of the parties, or if such information is not possible, the remaining
provisions of this Agreement shall continue in full force and effect.
Notwithstanding the preceding sentence, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A and shall be subject to amendment in the future, in such manner as
the Employer may deem necessary or appropriate to effect such compliance;
provided that any such amendment shall preserve for the Executive the benefit
originally afforded pursuant to this Agreement.

 

 



--------------------------------------------------------------------------------



 



9.6 Binding Nature. This Agreement shall be binding upon and insure to the
benefit of the parties and their respective successors, heirs (in the case of
the Executive) and permitted assigns.
9.7 Survival. The Executive’s obligations under Sections 5, 6, 7 and 8 will
survive the termination of Executive’s employment and the termination or
expiration of this Agreement. The Employer’s obligations under this Agreement
will survive the termination of Executive’s employment and the termination or
expiration of this Agreement until paid in full.
9.8 Headings. The paragraph and subparagraph headings contained in this
Agreement are for reference purposes only and shall not affect the construction
or interpretation of this Agreement.
9.9 Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one (1) agreement, binding on the
parties hereto, notwithstanding that both parties are not signatory to the
original or the same counterpart.
10. Successors and Assigns. The rights and obligations of the parties hereto
shall inure to the benefit of and shall be binding upon successors and assigns
of Employer.
11. Further Assurances. Executive shall cooperate and take such action as may be
reasonably requested by Employer in order to carry out the provisions and
purposes of this Agreement. Specifically, Executive certifies that she is in
compliance with the Immigration Reform and Control Act of 1986 (the “Act”) and
that she is legally entitled to work in the United States. Executive also agrees
to execute the Employment Verification Form I-9 as required by the Act and also
agrees to execute the Employee Proprietary Information Agreement in the form
attached hereto as Exhibit “A”.

 

 



--------------------------------------------------------------------------------



 



12. Payments to Key Employees. Notwithstanding anything in this Agreement to the
contrary, to the extent required under Section 409A, no payment to be made to a
key employee (within the meaning of Section 409A) shall be made sooner than six
(6) months after such termination of employment; provided, however, that to the
extent such six (6)-month delay is imposed by Section 409A as a result of a
Change of Control as defined in Section 9.1, the payment shall be paid into a
rabbi trust for the benefit of the Executive as if the six (6)-month delay was
not imposed with such amounts then being distributed to the Executive as soon as
permissible under Section 409A.
13. Involuntary Termination Payments to Employees (Safe Harbor). In the event a
payment is made to an employee upon an involuntary termination of employment, as
deemed pursuant to this Agreement, such payment will not be subject to
Section 409A provided that such payment does not exceed two (2) times the lesser
of (i) the sum of the Executive’s annualized compensation based on the taxable
year immediately preceding the year in which termination of employment occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Executive
terminates service (the “Safe Harbor Amount”). However, if such payment exceeds
the Safe Harbor Amount, only the amount in excess of the Safe Harbor Amount will
be subject to Section 409A. In addition, if such Executive is considered a key
employee, such payment in excess of the Safe Harbor Amount will have its timing
delayed and will be subject to the six (6)-month wait-period imposed by
Section 409A as provided in Section 12 of this Agreement. The Executive and the
Employer agree that the termination benefits described in this Section 13 are
intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due
to involuntary separation from service.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written, but to be effective for all purposes as of the Effective
Date.

            VIEWCAST.COM, INC.
      By:   /s/ David T. Stoner, President and CEO               EXECUTIVE
      /s/ Adrian Giuhat    

 

 